Citation Nr: 0214606	
Decision Date: 10/18/02    Archive Date: 10/29/02

DOCKET NO.  99-24 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for colon cancer, Duke's C 
adenocarcinoma of the colon.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from June 1952 to May 
1956 and June 1956 to July 1973.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.  

In February 2001, the Board remanded this matter to the RO 
for further development.  The case has been returned for 
appellate action.  


FINDINGS OF FACT

1.  Colon cancer, Duke's C adenocarcinoma of the colon, is 
not listed at 38 C.F.R. § 3.309(e).

2.  No medical evidence links the veteran's Duke's C 
adenocarcinoma of the colon to active military service, to 
exposure to herbicides during service, or to any disease or 
injury in service. 

3.  Colon cancer, Duke's C adenocarcinoma of the colon, was 
first diagnosed in 1998, more than one year after the veteran 
separated from service.  


CONCLUSION OF LAW

Service connection for colon cancer, Duke's C adenocarcinoma 
of the colon, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1116, 1137, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.313 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claim Assistance Act

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002), prescribed VA's 
duties to notify claimants for VA benefits of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102(a) (West Supp. 2002); 38 C.F.R. 
§ 3.150(a) (2002).  The veteran filed a completed VA Form 21-
526, application for compensation or pension, in March 1999, 
and there is no issue as to provision of a form or completion 
of an application.  VA must notify a claimant of information 
necessary to complete an application.  38 U.S.C.A. § 5102(b); 
38 C.F.R. § 3.159(b)(2).  In a letter dated in May 1999, the 
veteran was asked to clarify his claim by identifying what 
disease he claimed as secondary to Agent Orange exposure.  
The veteran provided clarification in June 1999.

VA must notify the veteran of evidence and information 
necessary to substantiate his claim, and of his and VA's 
responsibilities with respect to obtaining evidence.  38 
U.S.C.A. § 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran was provided a copy of the July 1999 rating action 
denying his claim of entitlement to service connection for 
colon cancer.  The rating action also summarized the evidence 
then of record.  The September 1999 Statement of the Case 
informed the veteran of the evidence of record and of the 
relevant regulations.  In February 2001, the Board remanded 
this matter to obtain medical evidence identified by the 
veteran that had not been associated with the claims file.  
In the February 2001 remand, the veteran was advised that VA 
would obtain his cancer treatment records and that VA would 
obtain a medical opinion.  Thus, he was advised specifically 
what information and evidence VA would obtain on his behalf.  
As there was no need for the veteran to submit any evidence, 
the private medical records having been obtained by the RO, 
there was no need to notify him of his responsibility to 
obtain any specific evidence.  Cf. Quartuccio, 16 Vet. App. 
183.  In April 2001, VA informed the veteran of its and his 
responsibility and duty to provide medical evidence to 
support the veteran's claim, pursuant to the VCAA.  VA has 
discharged its duty to notify the veteran of the evidence and 
information necessary to substantiate his claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. §  5103A(a) (West Supp. 2002); 38 C.F.R. § 
3.159(c), (d).  Such assistance includes making every 
reasonable effort to obtain relevant records (including 
private medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  38 
U.S.C.A. § 5103A(b) and (c) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  All service department medical 
records pertinent to the matter at issue are of record.  The 
veteran identified private medical records pertinent to his 
claim; those records were obtained by VA.  Thus, VA has 
discharged its duty to obtain evidence on the veteran's 
behalf.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West Supp. 2002); 38 C.F.R. § 
3.159(c)(4) (2002).  In January 2002 VA provided a medical 
opinion regarding the etiology of the veteran's colon cancer.  

There is no indication in the claims file that evidence 
exists that VA did not seek or that VA sought unsuccessfully.  
Consequently, this case does not trigger VA's duty to notify 
the veteran of a failure to obtain evidence from any source.  
38 U.S.C.A. § 5103A(b)(2) (West Supp. 2002); 38 C.F.R. § 
3.159(e) (2002).

Thus, the Board sees no areas in which further development 
may be fruitful. 
The RO has notified the veteran of the requirements of the 
VCAA, and those requirements have been substantially met by 
the RO.  


II.  Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2002); 38 C.F.R. § 3.303(a) (2002).  In order to 
establish service connection, either the evidence must show 
affirmatively that such a disease or injury was incurred in 
or aggravated by service, or statutory presumptions may be 
applied.  A veteran who has 90 days or more of wartime 
service may be entitled to presumptive service connection of 
a chronic disease that becomes manifest to a degree of 10 
percent or more within one year from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.307 (2002).  Furthermore, certain 
diseases associated with exposure to herbicide agents may be 
presumed service connected under the conditions set forth in 
law and regulations.  38 U.S.C.A. § 1116 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2002).

With chronic disease shown as such in service or within the 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2002).

The appellant asserts that his colon cancer is related to 
exposure to herbicide agents during his Vietnam service.  

During the course of this appeal, the law pertaining to 
exposure to herbicides was amended.  See Veterans Education 
and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115, 
Stat. 976 (2001); 38 U.S.C.A. § 1116(f) (West Supp. 2002).  
When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991.  The change pertinent to this claim 
broadens the presumption of exposure to herbicides.  
Therefore, there is no prejudice to the veteran in addressing 
this matter.  Bernard v. Brown, 4 Vet. App. 384, 389 (1993)

A claimant who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that he was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f) (West Supp. 2002).

An "herbicide agent" is a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. 
§ 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(i).

The diseases for which service connection may be presumed 
based on exposure to an herbicide in Vietnam during the 
Vietnam era are listed at 38 C.F.R. § 3.309(e). Colon cancer, 
including Duke's C adenocarcinoma, is not among the diseases 
listed. 

VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which it has not specifically determined a presumption of 
service connection is warranted.  61 Fed. Reg. 41,446 (1996); 
59 Fed. Reg. 341-46 (1994).  The appellant is not precluded, 
though, from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 
1041-42 (Fed. Cir. 1994).

The appellant's DD Form 214 for his service period from June 
14, 1964, to June 13, 1968, shows 11 months, 25 days of 
foreign service.  His awards and decorations shown on that DD 
Form 214 include the Vietnam Service Medal with Bronze Star 
and the Republic of Vietnam Campaign Medal.  These 
decorations signify service in Vietnam.  Although the dates 
of that service are not verified, it appears that the service 
was some time between 1964 and 1968, and he thus had Vietnam 
service during the period for which exposure to herbicides 
may be presumed.  If the evidence indicates that he has a 
disease listed at 38 C.F.R. § 3.309(e), then that disease can 
be presumptively service connected.  

The veteran's colon cancer is not a disease listed at 38 
C.F.R. § 3.309(e).  The evidence includes medical records 
from the Comprehensive Cancer Institute reflecting that the 
veteran was diagnosed as having colon cancer in the right 
colon in 1998.  In January 2001, Duke's C adenocarcinoma of 
the colon was diagnosed.  These records do not show a disease 
listed at 38 C.F.R. § 3.309(e), and service connection based 
on herbicide exposure may not be presumed.

Cancer may alternatively be presumed to have been incurred in 
service if manifest to a compensable degree within a year of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  The veteran's 
colon cancer was not diagnosed until April 1998, almost 25 
years after separation from service, and it may not be 
presumed service connected under these provisions.

The appellant is not precluded from establishing service 
connection with proof of actual direct causation.  See 
Combee, 34 F.3d at 1041-42.

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Service medical records reflect that the veteran was seen for 
bloody stools after bowel movements beginning in 1965.  He 
was ultimately diagnosed as having internal hemorrhoids.  
However, service medical records including the report of the 
January 1973 retirement examination are negative for 
complaints, findings, or diagnoses associated with colon 
cancer.  A barium enema dated in March 1973 showed that the 
colon was normal.  

Records from the Comprehensive Cancer Institute Medical show 
that the veteran was first diagnosed as having colon cancer 
in the right colon in April 1998 when the veteran had an 
endoscopy that revealed carcinoma of the colon and hepatic 
flexure.  A partial resection of the right hemicolon was 
performed.  An evaluation dated in June 1998 reflects that 
the veteran had a prior history of polyps and that he had 
rectal bleeding in 1987.  In April 1999 a colonoscopy showed 
normal results.  The veteran was diagnosed as having Duke's C 
adenocarcinoma of the colon without recurrent disease in 
January 2001.  

While the record shows that the veteran developed Duke's C 
adenocarcinoma of the colon, there is no medical evidence 
relating the disorder to service.  A VA examiner in January 
2002 indicated that the exact onset of the veteran's colon 
cancer was in April 1998, when he had an endoscopy which 
revealed carcinoma of the colon and hepatic flexure.  The VA 
examiner opined that it was extremely unlikely that the 
veteran's cancer originated while the veteran was in service 
28 years ago.  If so, the cancer would have been lethal 
sooner.  The examiner stated that it was also extremely 
unlikely that the cancer was caused by herbicide exposure 
that may years in the past.  In the absence of medical 
opinion linking the veteran's disorder to cancer, service 
connection for colon cancer is not warranted on a direct 
basis.  

The Board has considered the "benefit of the doubt" 
doctrine; however, as the preponderance of the evidence is 
against the appellant's claim, the benefit of the doubt is 
not for application.  See 38 U.S.C.A. § 5107(b) (West Supp. 
2002).  


ORDER

Entitlement to service connection for colon cancer, Duke's C 
adenocarcinoma of the colon, is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

